            Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

JOHNATHON HOUSEHOLDER,
                                                      Case No.: _________________
                                  Plaintiff,
                                                      COMPLAINT
                   -against-
                                                      DEMAND FOR JURY TRIAL
THUNDER BRIDGE ACQUISITION II,
LTD., GARY SIMANSON, DAVID E.
MANGUM, MARY ANN GILLESPIE,
ROBERT HARTHEIMER, STEWART
PAPERIN, and ALLERD DERK STIKKER,

                                  Defendants.


       Plaintiff Johnathon Householder (“Plaintiff”), by his undersigned attorneys, alleges upon

personal knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                    NATURE OF THE ACTION

       1.       This action is brought by Plaintiff against Thunder Bridge Acquisition II, Ltd.

(“Thunder Bridge” or the “Company”) and the members of the Company’s board of directors

(collectively referred to as the “Board” or the “Individual Defendants” and, together with Thunder

Bridge, the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and SEC Rule 14a-9,

17 C.F.R. § 240.14a-9, in connection with the proposed merger (the “Proposed Merger”) between

Thunder Bridge and Ay Dee Kay, LLC d/b/a indie Semiconductor (“indie”). Plaintiff also asserts

a claim against the Individual Defendants for breaching their fiduciary duty of candor/disclosure

under state law.

       2.       On December 14, 2020, Thunder Bridge entered into an Agreement and Plan of




                                                  1
            Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 2 of 14




Merger (the “Merger Agreement”). The Merger Agreement reflects an implied equity value of the

combined company of $1.4 billion, based on current assumptions, with a $10.00 per share PIPE

subscription price. Upon closing, the combined company will receive up to $495 million in cash,

comprised of a $150 million PIPE and up to $345 million in cash held in trust by Thunder Bridge

II, assuming no redemptions by Thunder Bridge shareholders (the “Merger Consideration”).

       3.       On January 25, 2021, in order to convince Thunder Bridge shareholders to vote in

favor of the Proposed Merger, Defendants authorized the filing of a materially incomplete and

misleading registration statement on Form S-4 with the SEC in violation of Sections 14(a) and

20(a) of the Exchange Act and in breach of the Individual Defendants’ duty of disclosure. In

particular, the Registration Statement contains materially incomplete and misleading information

concerning the financial advisor and lead private placement agent to the Company, Morgan

Stanley & Co. LLC (“Morgan Stanley”), as well as the lead capital markets and advisor to indie

and joint private placement agent to Thunder Bridge, Deutsche Bank Securities (“Deutsche”).

       4.       The special meeting for Thunder Bridge stockholders to vote will be scheduled in

the coming weeks as the transaction is expected to close in the first quarter of 2021 (the

“Shareholder Vote”). It is imperative that the material information that has been omitted from the

Registration Statement is disclosed prior to the Shareholder Vote so Plaintiff can cast an informed

vote and properly exercise his corporate suffrage rights.

       5.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and breach of the duty

of disclosure. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Merger until the material information discussed herein is disclosed to Thunder Bridge’s

shareholders sufficiently in advance of the Shareholder Vote or, in the event the Proposed Merger




                                                  2
               Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 3 of 14




is consummated, to recover damages resulting from the Defendants’ violations of the Exchange

Act and breach of the duty of disclosure.

                                    JURISDICTION AND VENUE

          7.       This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(a) and 20(a) of the Exchange Act.

          8.       The Court has supplemental jurisdiction over the state law claim for breach of the

duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

          9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as

to render the exercise of jurisdiction over the Defendants by this Court permissible under

traditional notions of fair play and substantial justice. “Where a federal statute such as Section 27

of the [Exchange] Act confers nationwide service of process, the question becomes whether the

party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp.

v. Vigman 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts

with the United States, Section 27 of the Act confers personal jurisdiction over the defendant in

any federal district court.” Id. At 1316

          10.      Venue is proper in this District under Section 27 of the Exchange Act and 28 U.S.C.

§ 1391, because Defendants are found or are inhabitants or transact business in this District.

Indeed, Thunder Bridge’s common stock trades on the Nasdaq, which is headquartered in this

District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting

cases).




                                                    3
           Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 4 of 14




                                               PARTIES

         11.      Plaintiff is, and at all relevant times has been, a holder of Thunder Bridge common

stock.

         12.      Defendant Thunder Bridge is a blank check company formed in order to effect a

merger, capital stock exchange, asset acquisition, stock purchase, reorganization or other similar

business combination with one or more businesses or entities. The Company’s principal executive

office is located at 9912 Georgetown Pike Suite D203 Great Falls, Virginia 22066. Thunder

Bridge’s securities are quoted on the Nasdaq stock exchange under the ticker symbols THBRU,

THBR and THBRW.

         13.      Individual Defendant Gary Simanson has served as the Chief Executive Officer and

as a director at all relevant times.

         14.      Individual Defendant David E. Mangum has served as a director at all relevant

times.

         15.      Individual Defendant Mary Ann Gillespie has served as director of the Company at

all relevant times.

         16.      Individual Defendant Robert Hartheimer has served as director of the Company at

all relevant times.

         17.      Individual Defendant Stewart Paperin has served as director of the Company at all

relevant times.

         18.      Individual Defendant Allerd Derk Stikker has served as a director of the Company

at all relevant times.

         19.      The Individual Defendants referred to in ¶¶ 13-18 are collectively referred to herein

as the “Individual Defendants” and/or the “Board”, and together with Thunder Bridge they are




                                                    4
         Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 5 of 14




referred to herein as the “Defendants.”



                               SUBSTANTIVE ALLEGATIONS

I.     Background and the Proposed Merger

       20.     Thunder Bridge is a blank check company incorporated in Delaware and formed

for the purpose of effecting a merger, capital stock exchange, asset acquisition, stock purchase,

reorganization or similar business combination with one or more businesses.

       21.     Indie offers highly innovative automotive semiconductors and software solutions

for Advanced Driver Assistance Systems (ADAS), including LiDAR, connected car, user

experience and electrification applications.

       22.     On December 15, 2020, Thunder Bridge issued a press release announcing the

Proposed Merger (the “Merger Announcement”), which states in relevant part:

          indie Semiconductor Enters Definitive Merger Agreement with Thunder
                               Bridge Acquisition II, Ltd.

       ALISO VIEJO, Calif. & GREAT FALLS, Va.--(BUSINESS WIRE)--indie
       Semiconductor, a next generation automotive semiconductor and software
       innovator, and Thunder Bridge Acquisition II, Ltd. (Nasdaq: THBR), a special
       purpose acquisition company, today announced they have entered into a definitive
       agreement for a business combination that would result in the combined entity
       continuing as a publicly listed company. Upon closing of the transaction, the
       combined operating entity will be named indie Semiconductor, Inc. and will be
       listed on the Nasdaq Stock Market under the ticker symbol INDI. The transaction
       reflects an implied equity value for the combined company of roughly $1.4 billion.

       indie is at the forefront of disruptive automotive megatrends spanning
       ADAS/Autonomous, Connectivity, User Experience and Vehicle Electrification.
       Today, indie’s automotive semiconductor portfolio addresses a $16 billion market,
       according to IHS, which is expected to exceed $38 billion by 2025 driven by strong
       demand for silicon and software content in automobiles. indie’s best-in-class,
       mixed signal syindie-on-a-chip (SoC) solutions are currently on 12 Tier 1 approved
       vendor lists, contributing to a strategic backlog position of more than $2 billion,
       defined as projected revenues based on existing contracts, design and pricing terms
       and historic production trends.



                                                5
  Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 6 of 14




“Thunder Bridge II has found an outstanding merger partner in indie
Semiconductor,” said Gary Simanson, president and CEO of Thunder Bridge II.
"Donald McClymont and his team have established a leadership franchise with a
differentiated product offering, having shipped over 100 million units to Tier 1
automotive suppliers globally. By virtue of our combination, we believe that indie
will have the financial firepower to accelerate the Company’s strategic growth
initiatives and help create an Autotech pureplay powerhouse.”

“indie is empowering the Autotech revolution with our highly innovative syindie
solutions,” said Donald McClymont, indie’s co-founder, chairman and chief
executive officer. “Our mixed signal SoC platforms are enabling a diverse set of
rapidly emerging automotive megatrends that have reached an inflection point.
Accordingly, we are excited to partner with Thunder Bridge II at this key growth
juncture to capitalize on our existing design win pipeline, extend indie’s product
reach, drive scale and further consolidate within Autotech, ultimately creating
shareholder value as a public company.”

Upon the closing of the transaction, the combined company will be led by indie’s
management team. Prior to founding indie, Donald McClymont held executive
roles at Axiom, Skyworks and Conexant. He is joined by Co-founder and President
Ichiro Aoki, Ph.D., and Co-founder and Chief Technology Officer Scott Kee,
Ph.D., as well as Chief Financial Officer and EVP of Strategy, Thomas Schiller,
who previously led highly successful IPOs and M&A initiatives at Skyworks,
Conexant and Rockwell Semiconductor Syindies. Together, the indie management
team has demonstrated a track record of scaling new business and creating
extraordinary shareholder value. indie is headquartered in Aliso Viejo, California,
and has a global footprint of design centers and sales offices across the U.S., Europe
and Asia.

Transaction Overview

The transaction reflects an implied equity value of the combined company of $1.4
billion, based on current assumptions, with a $10.00 per share PIPE subscription
price. Upon closing, the combined company will receive up to $495 million in cash,
comprised of a $150 million PIPE and up to $345 million in cash held in trust by
Thunder Bridge II, assuming no redemptions by THBR shareholders. The boards
of directors for both indie and Thunder Bridge II have unanimously approved the
proposed business combination, which is expected to be completed in the first
quarter of 2021, subject to, among other things, the approval by Thunder Bridge
II’s shareholders, satisfaction of the conditions stated in the definitive agreement
and other customary closing conditions, including a registration statement being
declared effective by the U.S. Securities and Exchange Commission (the “SEC”),
the receipt of certain regulatory approvals, and approval by The Nasdaq Stock
Market to list the securities of the combined company.




                                          6
         Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 7 of 14




II.    The Registration Statement Omits Material Information

       23.     On January 25, 2021, Defendants filed the materially incomplete and misleading

Registration Statement with the SEC. The Individual Defendants were obligated to carefully

review the Registration Statement before it was filed with the SEC and disseminated to the

Company’s shareholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents and/or omits material information

that is necessary for the Company’s shareholders to make an informed decision in connection with

the Proposed Merger.

       24.     The Registration Statement omits material information about Morgan Stanley, its

relationships, and its role in the events leading up to the Proposed Merger. The Registration

Statement even fails to identify Morgan Stanley as Thunder Bridge’s financial advisor, as was

stated in the Merger Announcement.

       25.     First, the Registration Statement entirely omits the historical relationship between

Morgan Stanley on the one hand, and the Company, the Individual Defendants, indie, or any

affiliates thereof on the other, including all compensation received or expected to be received from

any work performed. Indeed, the Registration Statement fails to disclose what role Morgan Stanley

played in the Proposed Merger, whether they provided any financing, or the amount of fees

Morgan Stanley received or expects to receive.

       26.     Second, the Registration Statement fails to identify how Morgan Stanley advised

the Board in the transaction, including whether it conducted financial analyses in order to assess

the fairness of the merger. This of the utmost importance because of the Board’s failure to obtain

a fairness opinion. While fairness opinions are not required by law, today’s directors are typically

unwilling to approve a transaction and let the shareholders assess the merits of the deal without




                                                 7
          Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 8 of 14




one. As a result, “a fairness opinion from an investment bank” has become “a practical requirement

to get the deal done.” Troy A. Paredes, Corporate Decisionmaking: Too Much Pay, Too Much

Deference; Behavioral Corporate Finance, CEOs, and Corporate Governance, 32 Fla. St. U.L.

Rev. 673, 723 (Winter, 2005). If the Board was provided with analyses which provided an implied

present value of the post-merger entity, stockholders asked to vote on the Proposed Merger would

find this information obviously material.

       27.     Third, the Registration Statement fails to adequately inform stockholders of the

remuneration that Morgan Stanley will earn regarding its role for underwriting the IPO. The Proxy

states that the IPO underwriters are entitled to aggregate deferred underwriting commissions of

$12,075,000 consisting of 3.5% of the gross proceeds of the IPO. However, the Registration

Statement fails to identify the percentage attributed to Morgan Stanley and the remuneration

Morgan Stanley expects to receive for its role facilitating the PIPE transaction. Considering that

Morgan Stanley is the Company’s financial advisor, stockholders are entitled to fully understand

their unique interests effectuating the Proposed Merger. Especially as the costs of the underwriting

fee dilute stockholders’ ownership in the post-merger entity. Michael Klausner, A Sober Look at

SPACs,       HARVARD       LAW       SCHOOL      FORUM      ON      CORPORATE        GOVERNANCE,

https://corpgov.law.harvard.edu/2020/11/19/a-sober-look-at-spacs/ (last accessed Feb. 22, 2021).

In short, stockholders have been left bearing the costs of Morgan Stanley’s engagement without

full disclosure of what those costs are.

       28.     In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act and the

Individual Defendants’ duty of candor/disclosure. Absent disclosure of the foregoing material

information prior to the forthcoming Shareholder Vote, Plaintiff will be unable to cast an




                                                 8
            Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 9 of 14




informed vote regarding the Proposed Merger, and is thus threatened with irreparable harm,

warranting the injunctive relief sought herein.

                                              COUNT I

           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          29.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          30.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Registration Statement or

consent or authorization in respect of any security (other than an exempted security) registered

pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          31.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Registration Statement communications shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          32.   The omission of information from a Registration Statement will violate Section

14(a) if other SEC regulations specifically require disclosure of the omitted information.

          33.   Defendants have issued the Registration Statement with the intention of soliciting

the Company’s common shareholders’ support for the Proposed Merger. Each of the Individual

Defendants reviewed and authorized the dissemination of the Registration Statement, which fails




                                                   9
         Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 10 of 14




to provide critical information regarding, amongst other things, the conflicts of Morgan Stanley.

       34.     In so doing, Defendants made misleading statements of fact and/or omitted

material facts necessary to make the statements made not misleading. Each of the Individual

Defendants, by virtue of their roles as officers and/or directors, were aware of the omitted

information but failed to disclose such information, in violation of Section 14(a). The Individual

Defendants were therefore negligent, as they had reasonable grounds to believe material facts

existed that were misstated or omitted from the Registration Statement, but nonetheless failed to

obtain and disclose such information to the Company’s shareholders although they could have

done so without extraordinary effort.

       35.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to

render it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most

if not all of the omitted information identified above in connection with their decision to approve

and recommend the Proposed Merger. The Individual Defendants were privy to and had

knowledge of the financial projections and the details surrounding the process leading up to the

signing of the Merger Agreement. The Individual Defendants knew or were negligent in not

knowing that the material information identified above has been omitted from the Registration

Statement, rendering the sections of the Registration Statement identified above to be materially

incomplete and misleading. Indeed, the Individual Defendants were required to be particularly

attentive to the procedures followed in preparing the Registration Statement and review it

carefully before it was disseminated, to corroborate that there are no material misstatements or

omissions.

       36.     The Individual Defendants were, at the very least, negligent in preparing and




                                                10
           Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 11 of 14




reviewing the Registration Statement. The preparation of a Registration Statement by corporate

insiders containing materially false or misleading statements or omitting a material fact

constitutes negligence. The Individual Defendants were negligent in choosing to omit material

information from the Registration Statement or failing to notice the material omissions in the

Registration Statement upon reviewing it, which they were required to do carefully as the

Company’s directors. Indeed, the Individual Defendants were intricately involved in the process

leading up to the signing of the Merger Agreement.

          37.   Thunder Bridge is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Registration Statement.

          38.   The misrepresentations and omissions in the Registration Statement are material

and Plaintiff will be deprived of his right to cast an informed vote on the Proposed Merger if such

misrepresentations and omissions are not corrected prior to the special meeting of Thunder

Bridge’s shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of

this Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   The Individual Defendants acted as controlling persons of Thunder Bridge within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of the Company, and participation in and/or awareness of the

Company’s operations and/or knowledge of the misleadingly incomplete statements contained in




                                                  11
         Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 12 of 14




the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the material statements that Plaintiff contends are incomplete

and misleading.

       41.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       42.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The Registration Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Merger. They were thus directly involved in preparing this document.

       43.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       44.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       45.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9




                                                 12
           Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 13 of 14




by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          46.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT III

   Against the Individual Defendants for Breach of Fiduciary Duty of Candor/Disclosure

          47.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Registration Statement did

not omit any material information or contain any materially misleading statements.

          49.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving or causing the materially deficient Registration Statement to be

disseminated to Plaintiff and the Company’s other public shareholders.

          50.   The misrepresentations and omissions in the Registration Statement are material,

and Plaintiff will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the Shareholder Vote. Where a shareholder has been denied

one of the most critical rights he or she possesses—the right to a fully informed vote—the harm

suffered is an individual and irreparable harm.

          51.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s


                                                  13
         Case 1:21-cv-01768-LGS Document 1 Filed 03/01/21 Page 14 of 14




equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the special meeting of Thunder Bridge shareholders to vote on the Proposed

Merger or consummating the Proposed Merger, until the Company discloses the material

information discussed above which has been omitted from the Registration Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: March 1, 2021                                MONTEVERDE & ASSOCIATES PC
                                                    /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel: (212) 971-1341
                                                    Fax: (212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                                 14
